Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/21/2021 with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection applied to claims 1-3 are hereby withdrawn. 
                                                            Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claims 1-9 are allowed over the prior art of record because the prior art of record including US 7,890,321 as the closest prior art, which is directed a similar subject matter of the claimed invention, includes  a system (see Figs. 1-2) comprising:  a microphone (1 in Fig. 1 or 24 in Fig. 2) to collect noise signal including stationary noise and a non-stationary noise; and a processor (21) configured to convert a noise signal collected by the microphone (24) disposed in a control space into a noise signal; a storage (23) configured to store the converted noise signal; and a signal generator (10 in Fig. 1) configured to generate a noise reduction signal for reducing the noise signal collected by the microphone (1 or 24), at a control position of the control space. 
              However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior fails to include claimed processor configured to: determine whether or not the, the noise signal collected by the noise microphone is non-stationary noise generated in a non-stationary manner in the control space, based on a frequency characteristic of the converted noise signal of the frequency domain, which is converted from the noise signal collected by the noise microphone, and a frequency characteristic of the reference signal; and when it is determined that the noise signal collected by the microphone is the non- stationary noise, 
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any processor or obvious improvement that is directed to the claimed processor identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 1.  Therefore, claim 1 is allowed over the prior art of record, and dependent claims 2-9 are also allowed over the prior art of record for a similar reason as of their base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                         Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited herewith are directed to a system comprising:  a microphone to collect stationary noise and a non-stationary noise; and a processor (21) configured to convert the noises into noise signal and perform a noise reduction for  the noise signal including the stationary noise and the non-stationary noise collected by the microphone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688